 



Exhibit 10.1

AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
by and among
SILICON VALLEY BANK
3003 Tasman Drive
Santa Clara, CA 95054
Attn: Loan Services
(408) 496-2429

as Administrative Agent and a Lender

and
KEYBANK NATIONAL ASSOCIATION
601 108th Avenue NE
Bellevue, WA 98004
Attn: Institutional Banking
(425) 709-4580

as Syndication Agent and a Lender

and

PERFICIENT, INC.,
PERFICIENT GENISYS, INC.,
PERFICIENT CANADA CORP.,
PERFICIENT MERITAGE, INC., and
PERFICIENT ZETTAWORKS, INC.
1120 S. Capital of Texas Highway
Building 3, Suite 220
Austin, Texas 78746

as Borrowers

Dated as of the Effective Date
(as hereinafter defined)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

     
1 ACCOUNTING AND OTHER TERMS
  1
 
   
2 LOAN AND TERMS OF PAYMENT
  1
 
   
2.1 Promise to Pay
  1
        2.1.1 Revolving Advances
  1
        2.1.2 Cash Management; Letters of Credit
  1
        2.1.3 Acquisition Term Loan Facility
  2
        2.1.4 Existing Facilities
  3
2.2 Overadvances
  3
2.3 Interest Rate; Payments
  3
        2.3.1 In General
  3
        2.3.2 Committed Revolving Line
  4
        2.3.3 Term Loan Payments
  4
2.4 Fees
  5
2.5 Additional Costs
  5
2.6 Obligations of Lenders
  5
 
   
3 CONDITIONS OF LOANS
  5
 
   
3.1 Conditions Precedent to Initial Credit Extension
  5
3.2 Conditions Precedent to all Credit Extensions
  5
 
   
4 CREATION OF SECURITY INTEREST
  6
 
   
4.1 Grant of Security Interest
  6
4.2 Authorization to File
  6
 
   
5 REPRESENTATIONS AND WARRANTIES
  6
 
   
5.1 Due Organization and Authorization
  6
5.2 Collateral
  6
5.3 Litigation
  7
5.4 No Material Adverse Change in Financial Statements
  7
5.5 Solvency
  7
5.6 Regulatory Compliance
  7
5.7 Subsidiaries
  7
5.8 Full Disclosure
  7
5.9 Use of Proceeds
  7
 
   
6 AFFIRMATIVE COVENANTS
  7
 
   
6.1 Government Compliance
  7
6.2 Financial Statements, Reports, Certificates
  7
6.3 Inventory; Returns
  8
6.4 Taxes
  8
6.5 Insurance
  8
6.6 Primary Accounts
  8
6.7 Financial Covenants
  8
6.8 Registration of Intellectual Property Rights
  9
6.9 Further Assurances
  9
6.10 Intentionally Omitted
  9
6.11 Permitted Acquisitions
  9
6.12 Permitted Acquisitions Financial Covenant
  9
 
   
7 NEGATIVE COVENANTS
   10
 
   
7.1 Dispositions
   10
7.2 Changes in Business, Ownership, Management or Business Locations
   10
7.3 Mergers or Acquisitions
   10

 



--------------------------------------------------------------------------------



 



     
7.4 Indebtedness
  10
7.5 Encumbrance
  10
7.6 Investments; Distributions
  10
7.7 Transactions with Affiliates
  10
7.8 Subordinated Debt
  11
7.9 Compliance
  11
 
   
8 EVENTS OF DEFAULT
  11
 
   
8.1 Payment Default
  11
8.2 Covenant Default
  11
8.3 Material Adverse Change
  11
8.4 Attachment
  11
8.5 Insolvency
  11
8.6 Other Agreements
  11
8.7 Judgments
  11
8.8 Misrepresentations
  12
 
   
9 BANK’S RIGHTS AND REMEDIES
  12
 
   
9.1 Rights and Remedies
  12
9.2 Power of Attorney
  12
9.3 Accounts Collection
  13
9.4 Bank Expenses
  13
9.5 Agent’s Liability for Collateral
  13
9.6 Remedies Cumulative
  13
9.7 Demand Waiver
  13
 
   
10 NOTICES AND WAIVERS
  13
 
   
10.1 Notices
  13
10.2 Subrogation and Similar Rights
  13
10.3 Waivers of Notice
  14
10.4 Subrogation Defenses
  14
10.5 Right to Settle, Release
  14
 
   
11 CHOICE OF LAW , VENUE AND JURY TRIAL WAIVER
  14
 
   
12 GENERAL PROVISIONS
  15
 
   
12.1 Successors and Assigns
  15
12.2 Indemnification
  15
12.3 Time of Essence
  15
12.4 Severability of Provision
  15
12.5 Amendments in Writing, Integration
  15
12.6 Counterparts
  15
12.7 Survival
  15
12.8 Confidentiality
  15
12.9 Attorneys’ Fees, Costs and Expenses
  16
12.10 Qualified Commercial Loan Certification
  16
12.11 Syndication Agent
  16
 
   
13 DEFINITIONS
  16
 
   
13.1 Definitions
  16

 



--------------------------------------------------------------------------------



 



This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of the Effective Date among SILICON VALLEY BANK, a California chartered bank
(“SVB”), with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054, and with a loan production office located at 9020 Capital of
Texas Highway, North, Building 1, Suite 350, Austin, Texas, 78759, in its
capacity as administrative agent (“Agent”) and as a lender, KEYBANK NATIONAL
ASSOCIATION (“Key”; and collectively with SVB, the “Lenders” and each a
“Lender”) as syndication agent and a lender, and PERFICIENT, INC., PERFICIENT
GENISYS, INC., PERFICIENT CANADA CORP., PERFICIENT MERITAGE, INC. AND PERFICIENT
ZETTAWORKS, INC., jointly and severally (collectively, the “Borrowers” and,
individually, each a “Borrower”)), each with its principal place of business at
the location set forth on the Cover Page of this Agreement, provides the terms
on which Lenders will lend to Borrower and Borrower will repay Lenders.

WHEREAS, the Lenders have appointed SVB as administrative agent hereunder
pursuant to that certain Intercreditor Agreement dated of even date herewith by
and between SVB and Key.

NOW THEREFORE, the parties hereto agree as follows:

1 ACCOUNTING AND OTHER TERMS.

     Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. The term
“financial statements” includes the notes and schedules. The terms “including”
and “includes” always mean “including (or includes) without limitation” in this
or any Loan Document. Capitalized terms in this Agreement shall have the
meanings set forth in Section 13. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meanings provided by the Code, to the
extent such terms are defined therein.

2 LOAN AND TERMS OF PAYMENT.

2.1 Promise to Pay. For value received, each Borrower, jointly and severally,
promises to pay to the order of Agent and the Lenders the unpaid principal
amount of all Credit Extensions and interest on the unpaid principal amount of
the Credit Extensions.

2.1.1 Revolving Advances.

     (a) SVB will make Advances not exceeding (i) the lesser of (A) the
Committed Revolving Line or (B) the Borrowing Base, minus (ii) the outstanding
principal balance of the Advances, the amount of all outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit) and all unpaid
amounts utilized for Cash Management Services. Amounts borrowed under this
Section may be repaid and reborrowed during the term of this Agreement.

     (b) To obtain an Advance, Borrowers must deliver to Agent by facsimile by
3:00 p.m. Pacific time on the Business Day the Advance is to be made. the
Payment/Advance Form attached as Exhibit B (a “Payment/Advance Form”). Following
receipt of funds from SVB, Agent will credit Advances to Borrowers’ deposit
account. SVB may make Advances under this Agreement without instructions if the
Advances are necessary to meet Obligations which have become due.

     (c) The Committed Revolving Line terminates on the Revolving Maturity Date,
when all Advances are immediately payable to Agent, for the benefit of SVB.

     (d) SVB’s obligation to make Advances hereunder will terminate if, in
Agent’s good faith judgment, there has been a material adverse change in the
general affairs, management, results of operation, condition (financial or
otherwise) or the prospect of repayment of the Obligations, or there has been
any material adverse deviation by Borrowers from the most recent business plan
of Borrowers presented to and accepted by Agent prior to the execution of this
Agreement.

2.1.2 Cash Management; Letters of Credit.

1



--------------------------------------------------------------------------------



 



     (a) Borrowers may use up to $1,500,000 (the “Cash Management
Services/Letters of Credit Sublimit”) of the Committed Revolving Line for
(a) SVB’s Cash Management Services, which may include merchant services, direct
deposit of payroll, business credit card, and check cashing services identified
in various cash management services agreements related to such services (the
“Cash Management Services”), and (b) the issuance by SVB of Letters of Credit
for Borrowers’ account. Such aggregate amounts utilized under the Cash
Management Services Sublimit will at all times reduce the amount otherwise
available to be borrowed under the Committed Revolving Line. Any amounts SVB
pays on behalf of Borrowers or any amounts that are not paid by Borrowers for
any Cash Management Services will be treated as Advances under the Committed
Revolving Line and will accrue interest at the rate for Advances.

     (b) SVB has issued, as set forth on Schedule 2.1.2, and may in the future
issue letters of credit (each a “Letter of Credit” and collectively, the
“Letters of Credit”) for any Borrower’s account not exceeding (i) the lesser of
the Committed Revolving Line or the Borrowing Base minus (ii) the outstanding
principal balance of the Advances and all unpaid amounts utilized for Cash
Management Services; however the aggregate face amount of all outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit) plus
unpaid amounts utilized for Cash Management Services may not exceed the Cash
Management Services/Letters of Credit Sublimit. Each Letter of Credit will have
an expiry date of no later than 180 days after the Revolving Maturity Date but
Borrowers’ reimbursement obligation will be secured by cash on terms acceptable
to SVB at any time after the Revolving Maturity Date if the term of this
Agreement is not extended by SVB. The appropriate Borrower agrees to execute any
further documentation in connection with the Letters of Credit as SVB may
reasonably request.

     (c) All issued Letters of Credit identified on Schedule 2.1.2, attached
hereto, for the benefit of a Borrower shall be governed by this Agreement.

2.1.3 Acquisition Term Loan Facility.

     (a) Subject to the terms and conditions of this Agreement, Key agrees to
lend to Borrower, from time to time prior to the Term Loan Commitment
Termination Date, advances (each a “Term Loan Advance” and collectively the
“Term Loan Advances”) in an aggregate amount not to exceed the Committed Term
Loan Line. When repaid, the Term Loan Advances may not be re-borrowed. The
proceeds of the Term Loan Advances will be used solely to fund Permitted
Acquisitions. Each Term Loan Advance shall be considered a promissory note
evidencing the amounts due hereunder for all purposes. Key’s obligation to lend
hereunder shall terminate on the earlier of (i) the occurrence and continuance
of an Event of Default, or (ii) the Term Loan Commitment Termination Date.

     (b) To obtain a Term Loan Advance, Borrower will deliver to Agent (i) a
completed supplement in substantially the form attached as Exhibit F (“Loan
Supplement”) signed by a Responsible Officer, (ii) a certificate signed by a
Responsible Officer affirming that following such requested Term Loan Advance
and following such Permitted Acquisition, based on pro forma projections
reviewed by a Responsible Officer, Borrowers will remain in compliance with all
representations, warranties, covenants and agreements contained in this
Agreement, and (iii) such additional information as Agent may request at least
five (5) Business Days before the proposed funding date (the “Funding Date”). At
least three (3) Business Days before the Funding Date, Agent shall notify Key of
Borrower’s request for such Term Laon Advance. On each Funding Date, Agent will
specify in the Loan Supplement for each Term Loan Advance, the Basic Rate and
the Payment Dates. If Borrowers satisfy the conditions for a Term Loan Advance
specified herein and Key delivers the requested funds to Agent, Agent will
disburse such Term Loan Advance by internal transfer to Borrowers’ deposit
account with SVB on the Funding Date. Term Loan Advances for any Permitted
Acquisition may not exceed in the aggregate fifty percent (50%) of the Total
Acquisition Cost for such Permitted Acquisition.

     (c) Key’s obligation to lend the undisbursed portion of the Committed Term
Loan Line will terminate if, in Agent’s or Key’s good faith judgment, there has
been a material adverse change in the general affairs, management, results of
operation, condition (financial or otherwise) or the prospect of repayment of
the Obligations, or there has been any material adverse deviation by Borrowers
from the most recent

2



--------------------------------------------------------------------------------



 



business plan of Borrowers presented to and accepted by Agent and the Lenders
prior to the execution of this Agreement.

2.1.4 Existing Facilities. This Agreement amends and restates that certain Loan
and Security Agreement dated December 5, 2003 (as amended, the “Original Loan
Agreement”), under which SVB made available to Borrowers (a) a $4,000,000
acquisition term loan facility (the “Existing Term Loan”) and (b) a $9,000,000
line of credit (the “Existing Line of Credit”). Borrowers shall continue to
repay the Existing Term Loan pursuant to terms set forth on the Loan Supplements
identified on Schedule 2.1.4, attached hereto and made a part hereof. The
Existing Term Loan may only be prepaid pursuant to terms identical to
Sections 2.3.3(c) and 2.3.3(d). Such payments shall be delivered directly to
SVB. All amounts outstanding under the Existing Line of Credit shall be
considered an Advance hereunder and shall be due and owing pursuant to the terms
hereof.

2.2 Overadvances. If Borrowers’ Credit Extensions under Section 2.1.1 and 2.1.2
exceed the lesser of either (a) the Committed Revolving Line or (b) the
Borrowing Base, Borrower must immediately pay in cash to Agent, for the benefit
of SVB, the excess. Notwithstanding the foregoing, if such overadvance is caused
by a reduction in the percentage of the Borrowing Base or a change to the
definition of Eligible Accounts, Borrower’s failure to immediately pay in cash
the excess shall not be an Event of Default, but Borrower shall within thirty
(30) days pay in cash to Agent, for the benefit of SVB, the excess and no
further Credit Extensions will me made until Borrower is in compliance with the
revised Borrowing Base formula.

2.3 Interest Rate; Payments.

2.3.1 In General.

     (a) Spreading of Interest. Due to irregular periodic balances of principal,
the variable nature of the interest rate, or prepayment, the total interest that
will accrue under this Agreement cannot be determined in advance. Lenders do not
intend to contract for, charge or receive more than the Maximum Lawful Rate or
Maximum Lawful Amount permitted by applicable state or federal law, and to
prevent such an occurrence Lenders and Borrowers agree that all amounts of
interest, whenever contracted for, charged or received by Lenders, with respect
to the Obligations, will be spread, prorated or allocated over the full period
of time the Obligations are outstanding, including the period of any renewal or
extension thereof. If the maturity of the Obligations is accelerated for any
reason whether as a result of an Event of Default or otherwise prior to the full
stated term, the total amount of interest contracted for, charged or received to
the time of such demand shall be spread, prorated or allocated along with any
interest thereafter accruing over the full period of time that the Obligations
thereafter remain unpaid for the purpose of determining if such interest exceeds
the Maximum Lawful Amount.

     (b) Excess Interest. At maturity (whether by acceleration or otherwise) or
on earlier final payment of the Obligations, each Lender will compute the total
amount of interest that has been contracted for, charged or received by each
Lender or payable by Borrowers hereunder and compare such amount to the Maximum
Lawful Amount that could have been contracted for, charged or received by such
Lender. If such computation reflects that the total amount of interest that has
been contracted for, charged or received by either Lender or payable by any
Borrower exceeds the Maximum Lawful Amount, then such Lender shall apply such
excess to the reduction of the principal balance, and any remaining excess shall
be refunded to such Borrower. This provision concerning the crediting or refund
of excess interest shall control and take precedence over all other agreements
between Borrowers and Lenders so that under no circumstances shall the total
interest contracted for, charged or received by Lenders exceed the Maximum
Lawful Amount.

     (c) Computation of Interest; Default Rate. Interest is computed on a
360 day year for the actual number of days elapsed. Lenders will not compute the
interest in a manner that would cause Lenders to contract for, charge or receive
interest that would exceed the Maximum Lawful Rate or the Maximum Lawful Amount.
After an Event of Default, Obligations accrue interest at the Default Interest
Rate. The Default Interest Rate is the least of (i) the Maximum Lawful Rate, or
(ii) the interest rate applicable immediately prior to the occurrence of the
Event of Default plus 5 percentage points; or (iii) such lesser rate of interest
as each Lender in its sole discretion may choose to charge; but in no event more
than the Maximum Lawful Rate.

3



--------------------------------------------------------------------------------



 



     (d) Request to Debit Accounts. SVB, in its capacity as Agent, may debit any
of Borrowers’ deposit accounts including Account Number 3300402717 for principal
and interest payments or any amounts any Borrower owes Lenders. SVB will notify
Borrowers when it debits Borrowers’ accounts. These debits are not a set-off.
Payments received after 12:00 noon Pacific time are considered received at the
opening of business on the next Business Day.

2.3.2 Committed Revolving Line.

     (a) Interest Rate. Advances under the Committed Revolving Line accrue
interest on the outstanding principal balance thereof at a per annum rate
1.25 percentage points (1.25%) above the Prime Rate. The interest rate on the
Committed Revolving Line increases or decreases when the Prime Rate changes.

     (b) Payments. Interest on the Committed Revolving Line is payable to Agent,
for the benefit of SVB, on the first day of each month. When a payment is due on
a day that is not a Business Day, the payment is due the next Business Day and
additional fees or interest accrue.

2.3.3 Term Loan Payments.

     (a) Principal and Interest Payments On Payment Dates. Borrower will repay
the Term Loan Advances on the terms provided herein and in the Loan Supplement.
Borrowers will make payments to Agent, for the benefit of Key, monthly of
principal in advance and/or accrued interest, as set forth herein and in the
Loan Supplement, for each Term Loan Advance (collectively, “Scheduled
Payments”), commencing on the first day of the next month following the Funding
Date with respect to such Term Loan Advance and continuing thereafter during the
Repayment Period on the first day of each calendar month (each a “Payment
Date”). On each Payment Date prior to the Term Loan Commitment Termination Date,
Borrower shall make payments to Agent, for the benefit of Key, of accrued but
unpaid interest only for each Term Loan Advance. Beginning on the first Payment
Date following the Term Loan Commitment Termination Date and continuing
thereafter during the Repayment Period, Borrower will pay to Agent, for the
benefit of Key, thirty-six (36) equal installments of principal and all accrued
interest for each Term Loan Advance (collectively with the interest-only
payments required in the preceding sentence, each a “Term Loan Payment”).
Borrowers’ final Term Loan Payment for each Term Loan Advance shall be due and
payable to Agent, for the benefit of Key, on the Term Loan Maturity Date and
shall include all outstanding principal and all accrued but unpaid interest for
all Term Loan Advances. Payments received after 12:00 noon Pacific time are
considered received at the opening of business on the next Business Day. A Term
Loan Advance may only be prepaid in accordance with Sections 2.3.3(c) and
2.3.3(d).

     (b) Interest Rate. Borrowers will pay interest on the Payment Dates (as
described above) at the per annum rate of interest equal to the Basic Rate
determined by Agent, in consultation with Key, as of the Funding Date for each
Term Loan Advance in accordance with the definition of the Basic Rate. Any
amounts outstanding during the continuance of an Event of Default shall bear
interest at a per annum rate equal to the Default Interest Rate, as defined in
Section 2.3.1(c).

     (c) Mandatory Prepayment Upon an Acceleration. If the Term Loan Advances
are accelerated following the occurrence of an Event of Default or otherwise,
then Borrowers will immediately pay to Agent, for the benefit of Key, (i) all
outstanding principal and all accrued but unpaid interest, including interest
accruing at the Default Interest Rate, with respect to each Term Loan Advance to
the date of such prepayment, and (ii) all other sums, if any, that shall have
become due and payable with respect to this Agreement.

     (d) Permitted Prepayment of Loans. Borrowers shall have the option to
prepay all, but not less than all, of any Term Loan Advance advanced by Key
under this Agreement without any prepayment fees or penalties, provided
Borrowers (i) provide written notice to Agent of their election to prepay such
Term Loan Advance at least fifteen (15) days prior to such prepayment, and
(ii) pay, on the date of the prepayment (A) all outstanding principal and all
accrued but unpaid interest with respect to such Term Loan Advance; and (B) all

4



--------------------------------------------------------------------------------



 



other sums, if any, that shall have become due and payable hereunder with
respect to such Term Loan Advance.

2.4 Fees.

     (a) Term Loan Facility Fee. Borrowers will pay to Agent, for the benefit of
Key, a fully earned, non-refundable term loan facility fee in the amount of
$25,000, due on the date that Borrowers execute and deliver this Agreement to
Agent;

     (b) Committed Revolving Line Facility Fee. Borrowers will pay to Agent, for
the benefit of SVB, (a) a fully earned, non-refundable committed revolving line
facility fee in the amount of $7,500, due on the date that Borrowers execute and
deliver this Agreement to Agent, and (b) an annual facility fee on the Committed
Revolving Line in the amount of $18,750 shall be payable on each anniversary of
the Effective Date hereafter so long as SVB has a commitment to make Advances
hereunder;

     (c) Usage Fee. Borrowers will pay to Agent, for the benefit of SVB, a usage
fee, payable in arrears within 15 days of the end of each calendar quarter, in
an amount equal to the product of .08% times the per annum average Unused
Balance. The term “Unused Balance” shall mean the result of (i) the Committed
Revolving Line minus (ii) the aggregate amount of all Advances, and minus
(iii) the face amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit); and

     (d) Bank Expenses. Borrowers will pay to Agent and to each Lender, without
duplication, all Bank Expenses (including reasonable attorney’s fees and
expenses) incurred through and after the Effective Date when due.

2.5 Additional Costs. If any law or regulation increases Lenders’ costs or
reduces either Lender’s income for any loan, Borrowers will pay such Lender the
increase in cost or reduction in income or additional expense.

2.6 Obligations of Lenders. Each Lenders’ obligations hereunder, including, but
not limited to, each Lender’s obligation to make Credit Extensions, are several,
but not joint. Notwithstanding either Lender acting as Agent hereunder,
Borrowers shall not seek to receive Advances from Key or Term Loan Advances from
SVB.

3 CONDITIONS OF LOANS.

3.1 Conditions Precedent to Initial Credit Extension. Each Lender’s obligation
to make the initial Credit Extension is subject to the condition precedent that
Agent receives the agreements, documents and fees contemplated in this
Agreement, including, if requested by Agent, a Consent of Landlord from the
landlord of each Borrower in the form attached as Exhibit E or such other form
as may be approved by Agent.

3.2 Conditions Precedent to all Credit Extensions. Each Lender’s obligations to
make each Credit Extension, including the initial Credit Extension, is subject
to the following:

     (a) timely receipt of any Payment/Advance Form or Loan Supplement, as
applicable; and

     (b) the representations and warranties in Section 5 must be materially true
on the date of the Payment/Advance Form or Loan Supplement, as applicable, and
on the effective date of each Credit Extension and no Event of Default may have
occurred and be continuing, or result from the Credit Extension. Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Section 5 remain materially true.

5



--------------------------------------------------------------------------------



 



4 CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest. Each Borrower grants Agent, for the benefit of
Lenders, a continuing security interest in all presently existing and later
acquired Collateral to secure all Obligations and performance of each of such
Borrower’s duties under the Loan Documents. Except for Permitted Liens, any
security interest will be a first priority security interest in the Collateral.
Any Lender may place a “hold” on any deposit account pledged as Collateral.
Except as disclosed on Schedule 4.1, each Borrower is not a party to, nor is
bound by, any license or other agreement with respect to which such Borrower is
the licensee that prohibits or otherwise restricts such Borrower from granting a
security interest in such Borrower’s interest in such license or agreement or
any other property. Such Borrower will provide written notice to Agent within
ten (10) days of entering or becoming bound by any such license or other
agreement (other than over-the-counter software that is commercially available
to the public). Each Borrower shall take such steps as Agent reasonably requests
to obtain the consent of, authorization by, or waiver by, any person whose
consent or waiver is necessary for such licenses or contract rights to be deemed
“Collateral” and for Agent, for the benefit of Lenders, to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such license or agreement (such consent or authorization may
include a licensor’s agreement to a contingent assignment of the license to
Agent, for the benefit of Lenders if Agent determines such agreement necessary
in its good faith judgment), whether now existing or entered into in the future.
If this Agreement is terminated, Agent’s lien and security interest in the
Collateral will continue until Borrowers fully satisfy their Obligations.

4.2 Authorization to File. Each Borrower authorizes Agent to file financing
statements without notice to such Borrower, with all appropriate jurisdictions,
as Agent deems appropriate, in order to perfect or protect Agent’s interest in
the Collateral.

5 REPRESENTATIONS AND WARRANTIES. Each Borrower represents and warrants as
follows:

5.1 Due Organization and Authorization. Each Borrower and each Subsidiary is
duly existing and in good standing in its state of formation and qualified and
licensed to do business in, and in good standing in, any state in which the
conduct of its business or its ownership of property requires that it be
qualified except where failure to be so qualified could not be reasonably
expected to cause a Material Adverse Change.

     The execution, delivery and performance of the Loan Documents have been
duly authorized, and do not conflict with any Borrower’s formation documents,
nor constitute an event of default under any material agreement by which such
Borrower is bound. Each Borrower is not in default under any agreement to which
or by which it is bound in which the default could cause a Material Adverse
Change.

5.2 Collateral. Each Borrower has good title to the Collateral, free of Liens
except Permitted Liens, or Borrower has Rights to each asset that is Collateral.
Borrowers have no other deposit account, other than the deposit accounts with
SVB or otherwise described on the Schedule. The Accounts are bona fide, existing
obligations, and the service or property has been performed or delivered to the
account debtor or its agent for immediate shipment to and acceptance by the
account debtor. The Collateral is not in the possession of any third party
bailee (such as at a warehouse). In the event that any Borrower, after the date
hereof, intends to store or otherwise deliver the Collateral to such a bailee,
then such Borrower will receive the prior written consent of Agent and such
bailee must acknowledge in writing that the bailee is holding such Collateral
for the benefit of Agent. No Borrower has notice of any actual or imminent
Insolvency Proceeding of any account debtor whose accounts are an Eligible
Account in any Borrowing Base Certificate. All Inventory is in all material
respects of good and marketable quality, free from material defects. Borrower is
the sole owner of the Intellectual Property, except for non-exclusive licenses
granted to its customers in the ordinary course of business. Each Patent is
valid and enforceable and no part of the Intellectual Property has been judged
invalid or unenforceable, in whole or in part, and no claim has been made that
any part of the Intellectual Property violates the rights of any third party
except to the extent such claim could not reasonably be expected to cause a
Material Adverse Change.

6



--------------------------------------------------------------------------------



 



5.3 Litigation. Except as shown in the Schedule, there are no actions or
proceedings pending or, to the knowledge of Borrower’s Responsible Officers,
threatened by or against any Borrower or any Subsidiary in which a likely
adverse decision could reasonably be expected to cause a Material Adverse
Change.

5.4 No Material Adverse Change in Financial Statements. All consolidated
financial statements for Borrower delivered to Agent fairly present in all
material respects Borrowers’ consolidated financial condition and Borrowers’
consolidated results of operations. There has not been any material
deterioration in Borrowers’ consolidated financial condition since the date of
the most recent financial statements submitted to Agent.

5.5 Solvency. As determined on a consolidated basis, the fair salable value of
Borrowers’ assets (including goodwill minus disposition costs) exceeds the fair
value of its liabilities; Borrowers are not left with unreasonably small capital
after the transactions in this Agreement; and Borrowers are able to pay their
debts (including trade debts) as they mature.

5.6 Regulatory Compliance. No Borrower is an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act.
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Each Borrower has complied with the Federal Fair Labor Standards
Act. No Borrower has violated any laws, ordinances or rules, the violation of
which could cause a Material Adverse Change. None of any Borrower’s or any
Subsidiary’s properties or assets has been used by such Borrower or such
Subsidiary or, to the best of Borrowers’ knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Each Borrower and each Subsidiary has timely filed all
required tax returns and paid, or made adequate provision to pay, all material
taxes. Each Borrower and each Subsidiary has obtained all consents, approvals
and authorizations of, made all declarations or filings with, and given all
notices to, all government authorities that are necessary to continue its
business as currently conducted.

5.7 Subsidiaries. Except for the Subsidiaries disclosed in Borrower’s most
recent Form 10-KSB filed with the Securities and Exchange Commission (“SEC”), No
Borrower owns any stock, partnership interest or other equity securities except
for Permitted Investments.

5.8 Full Disclosure. No written representation, warranty or other statement of a
Borrower in any certificate or written statement given to any Lender or to Agent
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading.

5.9 Use of Proceeds. Borrowers shall use the proceeds of the Credit Extensions
solely to fund acquisitions, working capital and general business requirements
and not for personal, family, household, or agricultural purposes.

6 AFFIRMATIVE COVENANTS. Borrowers will do all of the following for so long as
any Lender has an obligation to lend, or there are outstanding Obligations:

6.1 Government Compliance. Borrowers will maintain their legal existence and
good standing in their respective jurisdiction of formation and maintain
qualification in each jurisdiction in which the failure to so qualify could
reasonably be expected to cause a Material Adverse Change. Each Borrower will
comply, with all laws, ordinances and regulations to which it is subject,
noncompliance with which could reasonably be expected to cause a Material
Adverse Change. Notwithstanding the foregoing, Borrowers and any Subsidiary may
merge pursuant to Section 7.3.

6.2 Financial Statements, Reports, Certificates.

     (a) Borrowers will deliver to Agent: (i) as soon as available, but no later
than 30 days after the last day of each month, a company prepared consolidated
balance sheet and income statement covering

7



--------------------------------------------------------------------------------



 



Borrowers’ consolidated operations during the period, in a form acceptable to
Agent and certified by a Responsible Officer; (ii) as soon as available, but no
later than 120 days after the end of Borrowers’ fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm acceptable to Agent; (iii) within
15 days of filing, copies of all statements, reports and notices made available
to Borrowers’ security holders or to any holders of Subordinated Debt, excluding
any reports filed with the SEC; (iv) a prompt report of any legal actions
pending or threatened against any Borrower or any Subsidiary that could result
in damages or costs to a Borrower or any Subsidiary of $100,000 or more;
(v) prompt notice of any material change in the composition of the Intellectual
Property, including any subsequent ownership right of such Borrower in or to any
Copyright, Patent or Trademark not shown in any intellectual property security
agreement between Borrower and Agent, for the benefit of Lenders, or knowledge
of an event that materially adversely affects the value of the Intellectual
Property; and (vi) a prompt report of any complaints filed with the Texas
Workforce Commission (“TWC”) against Borrower in the aggregate of $100,000 or
more; and (vii) budgets, sales projections, operating plans or other financial
information Agent or any Lender reasonably request.

     (b) Within 30 days after the last day of each month, Borrowers will deliver
to Agent a Borrowing Base Certificate signed by a Responsible Officer in the
form of Exhibit D, with aged listings of accounts receivable and accounts
payable.

     (c) Within 30 days after the last day of each month, Borrowers will deliver
to Agent with the monthly financial statements a Compliance Certificate signed
by a Responsible Officer in the form of Exhibit D.

     (d) Allow Agent to audit Borrower’s Collateral at Borrowers’ expense. Such
audits will be conducted no more often than once every 12 months unless an Event
of Default has occurred and is continuing.

6.3 Inventory; Returns. Borrowers will keep all Inventory in good and marketable
condition, free from material defects. Returns and allowances between each
Borrower and its account debtors will follow such Borrower’s customary practices
as they exist at the Effective Date. Borrowers must promptly notify Agent of all
returns, recoveries, disputes and claims, net of credits from suppliers, that
involve more than $100,000.

6.4 Taxes. Borrowers will make, and cause each Subsidiary to make, timely
payment of all material federal, state, and local taxes or assessments, unless
such taxes or assessments are being disputed by Borrower in good faith and
Borrower maintains adequate reserves in accordance with GAAP, and will deliver
to Agent, on demand, appropriate certificates attesting to the payment.

6.5 Insurance. Each Borrower will keep its business and the Collateral insured
for risks and in amounts, as Agent requests. Insurance policies will be in a
form, with companies, and in amounts that are reasonably satisfactory to Agent.
All property policies will have a lender’s loss payable endorsement showing
Agent, for the benefit of Lenders, as an additional loss payee and all liability
policies will show the each Agent, for the benefit of Lenders, as an additional
insured and all policies will provide that the insurer must give Agent at least
20 days notice before canceling its policy. At Agent’s request, Borrowers will
deliver certified copies of policies and evidence of all premium payments. So
long as no Event of Default has occurred and is continuing, Borrowers shall have
the option of applying the proceeds of any casualty policy to the replacement or
repair of destroyed or damaged property; provided that, after the occurrence and
during the continuance of an Event of Default, all proceeds payable under any
such casualty policy shall, at the option of Agent, be payable to Agent, for the
benefit of Lenders, on account of the Obligations.

6.6 Primary Accounts. Borrowers will maintain their primary depository and
operating accounts with SVB, which shall constitute not less than 85% of
Borrower’s total cash, cash equivalents and investment accounts. At SVB’s
request, Borrowers will deliver account control agreements on SVB’s standard
form from each financial institution at which any Borrower maintains an account.

6.7 Financial Covenants. Borrowers will maintain:

8



--------------------------------------------------------------------------------



 



     (a) Debt Service Coverage. As of the last day of each month and at any time
Borrowers have any outstanding obligation under the Committed Term Loan Line, a
ratio of earnings after tax plus interest, depreciation and amortization for the
specified period on an annualized basis to current maturities of long term debt
and capitalized leases, plus interest expense annualized of at least 1.50 to
1.00. The debt service coverage ratio shall be computed on a trailing three
month basis. The Debt Service Coverage ratio shall exclude any maturities on the
Revolving Line.

     (b) Liquidity Coverage. As of the last day of each month, ratio of
(i) unrestricted cash (and equivalents) on deposit with SVB, plus the aggregate
amount of all Eligible Accounts, and minus the aggregate principal amount of all
outstanding Advances, divided by (ii) the aggregate amount of all outstanding
Term Loan Advances hereunder plus the aggregate amount of all outstanding Term
Loan Advances under the Existing Term Loan of not less than 0.75 to 1.00.

     (c) Debt to EBITDA Ratio. As of the last day of each quarter and as tested
on a trailing 12 month basis, Borrowers will maintain a ratio of the aggregate
amount of all Obligations to Borrowers’ consolidated earnings before interest
expense, income taxes, depreciation, amortization of intangible assets and other
non-cash charges, including, but not limited to, stock option and restricted
stock compensation expenses (“EBITDA”) made to Borrowers’ income of no greater
than 2.50 to 1.00. For purposes of this Section 6.7(c), EBITDA shall include
historical results for the Person acquired in a Permitted Acquisition plus
applicable Pro Forma Adjustments.

6.8 Registration of Intellectual Property Rights. Each Borrower will register
with the United States Patent and Trademark Office or the United States
Copyright Office, to the extent that its board of directors deems appropriate
for the development of Borrower’s business, its Intellectual Property and
additional Intellectual Property rights developed or acquired including
revisions or additions with any product before the sale or licensing of the
product to any third party.

     Borrowers will (a) protect, defend and maintain the validity and
enforceability of the Intellectual Property and promptly advise Agent in writing
of material infringements and (b) not allow any Intellectual Property material
to Borrowers’ business to be abandoned, forfeited or dedicated to the public
without Agent’s written consent.

6.9 Further Assurances. Borrowers will execute any further instruments and take
further action as Agent reasonably requests to perfect or continue Agent’s
security interest in the Collateral or to effect the purposes of this Agreement.

6.10 Intentionally Omitted.

6.11 Permitted Acquisitions. Promptly following any Permitted Acquisition, but
in no event later than thirty (30) days following such Permitted Acquisition,
Borrowers shall deliver to Agent:

     (a) the original stock certificates or ownership certificates for all of
the capital stock purchased by Borrower or for any entity formed by Borrower in
connection with an asset purchase in such Permitted Acquisition, and an
executed, but blank and undated, stock power certificate in the form attached
hereto as Exhibit G for each certificate of capital stock; and

     (b) a joinder agreement in the form attached hereto as Exhibit H, whereby
the newly acquired Person shall agree to become a Borrower under this Agreement
and the Loan Documents, and shall grant to each Lender a continuing security
interest in the Collateral.

6.12 Permitted Acquisitions Financial Covenant. As soon as available, but no
later than thirty (30) days after the last day of the month during which the
Acquisition Covenant Date occurs, Borrowers shall deliver to Agent, with respect
to each Permitted Acquisition in connection with which any Lender has made a
Credit Extension hereunder, evidence satisfactory to Agent that the Person
acquired in such Permitted Acquisition shall have a minimum Net Income as of the
Acquisition Covenant Date of no less than one dollar ($1.00),

9



--------------------------------------------------------------------------------



 



after giving effect to Pro Forma Adjustments. In the event that Borrower fails
to deliver the evidence required in this Section 6.12 or the Person so acquired
fails to satisfy the Net Income requirements of this Section 6.12 within the
time allotted herein, such failure shall not constitute an Event of Default
hereunder, but Borrower shall repay to Agent, for the benefit of Lenders,
immediately, but no later than three (3) days after the last day of the month
during which the Acquisition Covenant Date occurs, all Credit Extensions made
hereunder in connection with such Permitted Acquisition. Notwithstanding
anything contained herein to the contrary, this Section 6.12 shall not apply to
any Permitted Acquisition for which no Credit Extensions were made by Lenders.

7 NEGATIVE COVENANTS.

     Borrowers will not do any of the following without the Lenders’ prior
written consent, which will not be unreasonably withheld, for so long as any
Lender has an obligation to lend or there are any outstanding Obligations:

7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively “Transfer”), or permit any of its Subsidiaries to Transfer, all or
any part of its business or property, except for Transfers (a) of Inventory in
the ordinary course of business; (b) of non-exclusive licenses and similar
arrangements for the use of the property of a Borrower or its Subsidiaries in
the ordinary course of business; or (c) of worn-out or obsolete Equipment.

7.2 Changes in Business, Ownership, Management or Business Locations. Engage in
or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrowers or reasonably related thereto or
have a material change in its ownership of greater than 25% (other than by the
sale of a Borrower’s equity securities in a public offering or private
placement, including in connection with an acquisition) or in the Chief
Executive Officer or President of Perficient, Inc. No Borrower will, without at
least 30 days prior written notice, relocate its chief executive office.
Borrower will promptly notify Agent of any new offices or business locations in
which such Borrower maintains or stores over $5,000 in any Borrower’s assets or
property.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, except where no Event of Default
has occurred and is continuing or would result from such action during the term
of this Agreement. Any Subsidiary, including, without limitation any Subsidiary
that is a Borrower, may merge or consolidate into another Subsidiary or into a
Borrower.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, or allow any Lien on any of its property, or
assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein, subject to Permitted Liens.

7.6 Investments; Distributions. Directly or indirectly acquire or own any
Person, or make any Investment in any Person, other than Permitted Investments
and Permitted Acquisitions, or permit any of its Subsidiaries to do so. Pay any
dividends or make any distribution or payment or redeem, retire or purchase any
capital stock, except repurchases of capital stock issued pursuant to any stock
incentive plans at the original price issued to the recipient under any such
plan.

7.7 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of such Borrower’s business, upon
fair and reasonable terms that are no less favorable to such Borrower than would
be obtained in an arm’s length transaction with a nonaffiliated Person.

10



--------------------------------------------------------------------------------



 



7.8 Subordinated Debt. Make or permit any payment on any Subordinated Debt,
except under the terms of the Subordinated Debt, or amend any provision in any
document relating to the Subordinated Debt, without Agent’s prior written
consent.

7.9 Compliance. Become an “investment company” or a company controlled by an
“investment company,” under the Investment Company Act of 1940 or undertake as
one of its important activities extending credit to purchase or carry margin
stock, or use the proceeds of any Credit Extension for that purpose; fail to
meet the minimum funding requirements of ERISA, permit a Reportable Event or
Prohibited Transaction, as defined in ERISA, to occur; fail to comply with the
Federal Fair Labor Standards Act or violate any other law or regulation, if the
violation could reasonably be expected to have a material adverse effect on
Borrower’s business or operations or could reasonably be expected to cause a
Material Adverse Change, or permit any of its Subsidiaries to do so.

8 EVENTS OF DEFAULT. Any one of the following is an Event of Default:

8.1 Payment Default. If Borrowers fail to pay any of the Obligations within
3 days after their due date. During the additional period the failure to cure
the default is not an Event of Default (but no Credit Extensions will be made
during the cure period);

8.2 Covenant Default. If any Borrower (a) does not perform any obligation in
Sections 6.4 or 6.7, or violates any covenant in Article 7 (for which failures
or violations there are no grace or cure periods) or (b) does not perform or
observe any other material term, condition or covenant in this Agreement, any
Loan Documents, or in any agreement between Borrowers and Agent or any Lender
and as to any default under a term, condition or covenant that can be cured, has
not cured the default within 15 days after it occurs, or if the default cannot
be cured within 15 days or cannot be cured after Borrowers’ attempts in the
15 day period, and the default may be cured within a reasonable time, then
Borrowers have an additional period, (of not more than an additional 30 days) to
attempt to cure the default. During the additional period the failure to cure
the default is not an Event of Default (but no Credit Extensions will be made
during the cure period);

8.3 Material Adverse Change. The occurrence of (a) a material impairment in the
perfection or priority of Agent’s security interest in the Collateral or in the
aggregate value of such Collateral which is not covered by adequate insurance
occurs; (b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrowers occurs; or (c) a material impairment in
the financial ability of Borrowers to repay the Obligations when they become due
(a “Material Adverse Change”);

8.4 Attachment. (a) If any material portion of Borrowers’ assets is attached,
seized, levied on, or comes into possession of a trustee or receiver and the
attachment, seizure or levy is not removed in 10 days; (b) if a Borrower is
enjoined, restrained, or prevented by court order from conducting a material
part of its business; (c) if a judgment or other claim becomes a Lien on a
material portion of a Borrower’s assets; or (d) if a notice of lien, levy, or
assessment is filed against any Borrower’s assets by any government agency and
not paid within 10 days after such Borrower receives notice. These are not
Events of Default if stayed or if a bond is posted pending contest by Borrowers
(but no Credit Extensions will be made during the cure period);

8.5 Insolvency. (a) if a Borrower becomes insolvent; (b) if a Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against a
Borrower and not dismissed or stayed within 30 days (but no Credit Extensions
will be made before any Insolvency Proceeding is dismissed);

8.6 Other Agreements. If there is a default in any agreement between a Borrower
and a third party that gives the third party the right to accelerate any
Indebtedness exceeding $100,000 or that could cause a Material Adverse Change;

8.7 Judgments. If a money judgment(s) in the aggregate of at least $100,000 is
rendered against a Borrower and is unsatisfied and unstayed for 15 days (but no
Credit Extensions will be made before the judgment is stayed or satisfied); or

11



--------------------------------------------------------------------------------



 



8.8 Misrepresentations. If a Borrower or any Person acting for a Borrower makes
any material misrepresentation or material misstatement now or later in any
warranty or representation in this Agreement or in any writing delivered to
Agent or to Lenders or to induce Lenders to enter this Agreement or any Loan
Document.

9 BANK’S RIGHTS AND REMEDIES.

9.1 Rights and Remedies. When an Event of Default occurs and continues Lenders,
or Agent pursuant to the instructions of Lenders, may, without notice or demand,
do any or all of the following:

     (a) Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Agent or Lenders);

     (b) Stop advancing money or extending credit for Borrowers’ benefit under
this Agreement or under any other agreement between Borrowers and Agent or
Lenders;

     (c) Settle or adjust disputes and claims directly with account debtors for
amounts, on terms and in any order that Lenders consider advisable;

     (d) Make any payments and do any acts it considers necessary or reasonable
to protect its security interest in the Collateral. Borrowers will assemble the
Collateral if Agent or Lenders request and make it available as Agent or Lenders
designate. Agent or any Lender may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Each Borrower grants
Agent and each Lender a license to enter and occupy any of its premises, without
charge, to exercise any of Agent’s or Lender’s rights or remedies;

     (e) Apply to the Obligations any (i) balances and deposits of Borrowers it
holds, or (ii) any amount held by Lenders owing to or for the credit or the
account of Borrowers;

     (f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. Agent, for the benefit of
Lenders, is granted a non-exclusive, royalty-free license or other right to use,
without charge, any Borrower’s labels, Patents, Copyrights, Mask Works, rights
of use of any name, trade secrets, trade names, Trademarks, service marks, and
advertising matter, or any similar property as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral and,
in connection with Agent’s exercise of its rights under this Section, any
Borrower’s rights under all licenses and all franchise agreements inure to
Agent’s benefit;

     (g) Dispose of the Collateral according to the Code; and

     (h) Transfer this Agreement and all of Borrowers’ Obligations hereunder to
SVB’s Specialty Finance Division, at which time Borrowers agree, if SVB shall so
require, to amend and restate the terms of this Agreement on documents provided
by SVB’s Specialty Finance Division.

9.2 Power of Attorney. Effective only when an Event of Default occurs and
continues, each Borrower irrevocably appoints Agent, for the benefit of Lenders,
as its lawful attorney to: (a) endorse such Borrower’s name on any checks or
other forms of payment or security; (b) sign such Borrower’s name on any invoice
or bill of lading for any Account or drafts against account debtors, (c) make,
settle, and adjust all claims under such Borrower’s insurance policies;
(d) settle and adjust disputes and claims about the Accounts directly with
account debtors, for amounts and on terms Agent determine reasonable; and
(e) transfer the Collateral into the name of Agent, Lender or a third party as
the Code permits. Agent may exercise the power of attorney to sign such
Borrower’s name on any documents necessary to perfect or continue the perfection
of any security interest regardless of whether an Event of Default has occurred.
Agent’s appointment as such Borrower’s attorney in fact, and all of Agent’s
rights and powers, coupled with an interest, are irrevocable until all

12



--------------------------------------------------------------------------------



 



Obligations have been fully repaid and performed and each Lenders’ obligation to
provide Credit Extensions terminates.

9.3 Accounts Collection. When an Event of Default occurs and continues, Agent
may notify any Person owing Borrowers money of Lenders’ security interest in the
funds and verify the amount of the Account. Borrowers must collect all payments
in trust for Lenders and, if requested by Agent, immediately deliver the
payments to Agent or Lenders in the form received from the account debtor, with
proper endorsements for deposit.

9.4 Bank Expenses. If any Borrower fails to pay any amount or furnish any
required proof of payment to third persons Agent or any Lender may make all or
part of the payment or obtain insurance policies required in Section 6.5, and
take any action under the policies Agent or such Lender deems prudent. Any
amounts paid by Agent or such Lender are Bank Expenses and immediately due and
payable, bearing interest at the then applicable rate and secured by the
Collateral. No payments by Agent or such Lender are deemed an agreement to make
similar payments in the future or Lenders’ waiver of any Event of Default.

9.5 Agent’s Liability for Collateral. If Agent complies with reasonable banking
practices, it is not liable or responsible for: (a) the safekeeping of the
Collateral; (b) any loss or damage to the Collateral; (c) any diminution in the
value of the Collateral; or (d) any act or default of any carrier, warehouseman,
bailee, or other person. Borrowers bear all risk of loss, damage or destruction
of the Collateral.

9.6 Remedies Cumulative. Agent’s and Lenders’ rights and remedies under this
Agreement, the Loan Documents, and all other agreements are cumulative. Agent,
for the benefit of Lenders, and Lenders have all rights and remedies provided
under the Code, by law, or in equity. Agent’s or Lenders’ exercise of one right
or remedy is not an election, and Agent’s or Lenders’ waiver of any Event of
Default is not a continuing waiver. Agent’s or Lenders’ delay is not a waiver,
election, or acquiescence. No waiver is effective unless signed by Agent and
each Lender and then is only effective for the specific instance and purpose for
which it was given.

9.7 Demand Waiver. Each Borrower waives demand, notice of default or dishonor,
notice of acceleration, notice of intent to accelerate, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of accounts, documents, instruments, chattel
paper, and guaranties held by any Lender on which such Borrower is liable.

10 NOTICES AND WAIVERS.

10.1 Notices. Unless otherwise provided in this Agreement, all notices or
demands by any party relating to this Agreement or any other agreement entered
into in connection herewith shall be in writing and (except for financial
statements and other informational documents which may be sent by first-class
mail, postage prepaid) shall be personally delivered or sent by a recognized
overnight delivery service, certified mail, postage prepaid, return receipt
requested, or by telefacsimile to Borrowers or to Agent or Lenders, as the case
may be, at its addresses set above.

10.2 Subrogation and Similar Rights. Notwithstanding any other provision of this
Agreement or any other document related to this Agreement, until payment to
Agent, for the benefit of Lenders, in full and performance of all Obligations,
each Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrowers to the rights of
Agent or Lenders under this Agreement) to seek contribution, indemnification, or
any other form of reimbursement from any other Borrower, or any other entity now
or hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by Borrowers with respect to the Obligations in connection with
this Agreement or otherwise and all rights that it might have to benefit from,
or to participate in, any security for the Obligations as a result of any
payment made by Borrowers with respect to the Obligations in connection with
this Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 10.2 shall
be null and void. If any payment is made to a Borrower in contravention of this
Section 10.2, such Borrower shall hold such payment in trust for Agent and
Lenders and such payment shall be promptly delivered to Agent, for the benefit
of Lenders, for application to the Obligations, whether matured or unmatured.

13



--------------------------------------------------------------------------------



 



10.3 Waivers of Notice. Each Borrower waives notice of acceptance hereof; notice
of the existence, creation or acquisition of any of the Obligations; notice of
an Event of Default; notice of the amount of the Obligations outstanding at any
time; notice of intent to accelerate; notice of acceleration; notice of any
adverse change in the financial condition of any other Borrower or of any other
fact that might increase such Borrower’s risk; presentment for payment; demand;
protest and notice thereof as to any instrument; default; and all other notices
and demands to which such Borrower would otherwise be entitled. Each Borrower
waives any defense arising from any defense of any other Borrower, or by reason
of the cessation from any cause whatsoever of the liability of any other
Borrower. Agent’s or Lenders’ failure at any time to require strict performance
by any Borrower of any provision of this Agreement shall not waive, alter or
diminish any right of Agent or Lenders thereafter to demand strict compliance
and performance therewith. Nothing contained herein shall prevent Agent, for the
benefit of Lenders, or Lenders from foreclosing on the lien of any deed of
trust, mortgage or other security instrument, or exercising any rights available
thereunder, and the exercise of any such rights shall not constitute a legal or
equitable discharge of any Borrower. Each Borrower also waives any defense
arising from any act or omission of Agent or Lenders that changes the scope of
such Borrower’s risks hereunder. Each Borrower hereby waives any right to assert
against Agent or Lenders any defense (legal or equitable), setoff, counterclaim,
or claims that such Borrower individually may now or hereafter have against
another Borrower or any other entity liable to a Borrower with respect to the
Obligations in any manner or whatsoever until the Obligations are paid in full
to Lenders.

10.4 Subrogation Defenses. Each Borrower waives the benefits, if any, of any
statutory or common law rule that may permit such Borrower to assert any
defenses of a surety or guarantor, or that may give a borrower the right to
require a senior creditor to marshal assets, and such Borrower agrees that it
shall not assert any such defenses or rights.

10.5 Right to Settle, Release.

     (a) The liability of Borrowers hereunder shall not be diminished by (i) any
agreement, understanding or representation that any of the Obligations is or was
to be guaranteed by another entity or secured by other property, or (ii) any
release or unenforceability, whether partial or total, or rights, if any, which
Borrowers may now or hereafter have against any other entity, including another
Borrower, or property with respect to any of the Obligations.

     (b) Without notice to any Borrower and without affecting the liability of
any Borrower hereunder, Agent, for the benefit of Lenders, may (i) compromise,
settle, renew, extend the time for payment, change the manner or terms of
payment, discharge the performance of, decline to enforce, or release all or any
of the Obligations with respect to a Borrower, (ii) grant other indulgences to a
Borrower in respect of the Obligations, (iii) modify in any manner any
documents, relating to the Obligations with respect to a Borrower, (iv) release,
surrender or exchange any deposits or other property securing the Obligations,
whether pledged by a Borrower or any other entity, or (v) compromise, settle
renew, or extend the time for payment, discharge the performance of, decline to
enforce, or release all or any obligations of any guarantor, endorser or other
entity who is now or may hereafter be liable with respect to any of the
Obligations.

11 CHOICE OF LAW , VENUE AND JURY TRIAL WAIVER.

     Texas law governs the Loan Documents without regard to principles of
conflicts of law as if performed entirely within the State of Texas by Texas
residents. Borrowers, Agent and Lenders each submit to the exclusive
jurisdiction of the State and Federal courts in Travis County, Texas.

     BORROWERS, AGENT AND LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL AND, BY ITS
EXECUTION OF THIS AGREEMENT CONFIRMS THAT IT KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH COUNSEL.

14



--------------------------------------------------------------------------------



 



12 GENERAL PROVISIONS.

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrowers may not assign this
Agreement or any rights or Obligations under it without Lenders’ prior written
consent which may be granted or withheld in each Lender’s discretion. Each
Lender has the right, without the consent of or notice to Borrowers, to sell,
transfer, negotiate, or grant participation in all or any part of, or any
interest in, such Lender’s obligations, rights and benefits under this
Agreement, the Loan Documents or any related agreement.

12.2 Indemnification. EACH BORROWER WILL INDEMNIFY, DEFEND AND HOLD HARMLESS
AGENT, LENDERS AND THEIR OFFICERS, EMPLOYEES AND AGENTS AGAINST: (A) ALL
OBLIGATIONS, DEMANDS, CLAIMS, AND LIABILITIES ASSERTED BY ANY OTHER PARTY IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS; AND (B) ALL
LOSSES OR BANK EXPENSES INCURRED, OR PAID BY AGENT OR ANY LENDER FROM,
FOLLOWING, OR CONSEQUENTIAL TO TRANSACTIONS BETWEEN LENDERS AND BORROWERS
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES), EXCEPT FOR LOSSES CAUSED BY
AGENT’S OR ANY LENDER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. THE FOREGOING
INDEMNITY BINDS SUCH BORROWER TO INDEMNIFY AGENT, LENDERS AND THEIR OFFICERS,
EMPLOYEES AND AGENTS FOR ITS OWN NEGLIGENCE (WHETHER SOLE, COMPARATIVE,
CONTRIBUTORY OR OTHERWISE, BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) AND
THAT OF ITS OFFICERS, EMPLOYEES, AGENTS AND CONTRACTORS, AS WELL AS ANY
LIABILITY ARISING BY VIRTUE OF ANY SUCH PERSON’S STRICT LIABILITY.

12.3 Time of Essence. Time is of the essence for the performance of all
obligations in this Agreement.

12.4 Severability of Provision. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5 Amendments in Writing, Integration. All amendments to this Agreement must
be in writing signed by both Agent, Lenders and Borrowers. This Agreement and
the Loan Documents represent the entire agreement about this subject matter, and
supersedes prior or contemporaneous negotiations or agreements. All prior or
contemporaneous agreements, understandings, representations, warranties, and
negotiations between the parties about the subject matter of this Agreement and
the Loan Documents merge into this Agreement and the Loan Documents.

12.6 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.

12.7 Survival. All covenants, representations and warranties made in this
Agreement continue in full force while any Obligations remain outstanding. The
obligations of Borrowers in Section 12.2 to indemnify Agent and Lenders will
survive until all statutes of limitations for actions that may be brought
against Agent or any Lender have run.

12.8 Confidentiality. In handling any confidential information, Agent and
Lenders will exercise the same degree of care that it exercises for its own
proprietary information, but disclosure of information may be made (a) to
Agent’s or Lenders’ subsidiaries or affiliates in connection with their business
with Borrowers, (b) to prospective transferees or purchasers of any interest in
the loans (provided, however, Agent and Lenders shall use commercially
reasonable efforts in obtaining such prospective transferee or purchasers
agreement of the terms of this provision), (c) as required by law, regulation,
subpoena, or other order, (d) as required in connection with Agent’s or any
Lender’s examination or audit and (e) as Agent or any Lender considers
appropriate in exercising remedies under this Agreement. Confidential
information does not include information that either: (i) is in the public
domain or in Agent’s or Lenders’ possession when disclosed to Agent or such
Lender, or becomes part of the public domain after disclosure to Agent or any
Lender; or (ii) is disclosed to Agent or any Lender by a third party, if Agent
or such Lender, as the case may be, does not know that the third party is
prohibited from disclosing the information. Notwithstanding anything contained

15



--------------------------------------------------------------------------------



 



herein to the contrary, the term “confidential information” shall not include,
and Agent and Lenders may disclose without limitation of any kind, any
information with respect to the “tax treatment” and “tax structure” (in each
case within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analysis) that are provided to Agent or Lenders relating
to such tax treatment or tax structure.

12.9 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrowers and Agent or any Lender arising out of the Loan Documents, the
prevailing party will be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled, whether or not a lawsuit is filed.

12.10 Qualified Commercial Loan Certification. Each Borrower hereby certifies to
Agent and the Lenders that:

     (a) Such Borrower has been advised by Agent to seek the advice of an
attorney and accountant in connection with the loans evidenced by this
Agreement; and

     (b) Such Borrower has had the opportunity to seek the advice of an attorney
and accountant of such Borrower’s choice in connection with the loans evidenced
by this Agreement.

     (c) The loans contemplated herein are made solely for business purposes and
are not for personal, family, household or agricultural purposes.

12.11 Syndication Agent. None of the Lenders or other persons identified herein
as a “syndication agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of Lenders or other persons so identified as a “syndication
agent” shall have or be deemed to have any fiduciary relationship with any
Lenders. Each Lender acknowledges that it has not relied, and will not rely, on
any of Lenders or other persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

13 DEFINITIONS. In this Agreement:

13.1 Definitions.

     “Accounts” are all existing and later arising accounts, contract rights,
and other obligations owed to a Borrower in connection with its sale or lease of
goods (including licensing software and other technology) or provision of
services, all credit insurance, guaranties, other security and all merchandise
returned or reclaimed by such Borrower and such Borrower’s Books relating to any
of the foregoing.

     “Acquisition Covenant Date” means the date ninety (90) days after any
Permitted Acquisition Date.

     “Advance” or “Advances” is a loan advance (or advances) under the Committed
Revolving Line.

     “Affiliate” of a Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

     “Bank Expenses” are all audit fees and expenses and reasonable costs or
expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including appeals or Insolvency Proceedings).

16



--------------------------------------------------------------------------------



 



     “Basic Rate” is, as of the Funding Date, the per annum rate of interest
(based on a year of 360 days) equal to the sum of (a) the U.S. Treasury note
yield to maturity for a four-year term as quoted in The Wall Street Journal on
the day the Loan Supplement is prepared, plus (b) three and one-quarter percent
(3.25%).

     “Borrower’s Books” are all of a Borrower’s books and records including
ledgers, records regarding such Borrower’s assets or liabilities, the
Collateral, business operations or financial condition and all computer programs
or discs or any equipment containing the information.

     “Borrowing Base” is the sum of (a) 80% of Eligible Accounts, plus (b) 80%
of Unbilled Eligible Accounts; provided, however, that SVB may lower the
percentage of the Borrowing Base after performing an audit of, and discovering a
material adverse change to, Borrowers’ Collateral by giving Borrower 10 days
prior written notice. Notwithstanding anything contained herein to the contrary,
the amount of all Unbilled Eligible Accounts included in the Borrowing Base
shall not exceed 40% of the total Borrowing Base.

     “Business Day” is any day that is not a Saturday, Sunday or a day on which
any Lender is closed.

     “Code” is the Texas Business and Commerce Code.

     “Collateral” is the property described on Exhibit A.

     “Committed Revolving Line” is a Credit Extension of up to $15,000,000.

     “Committed Term Loan Line” is a Credit Extension of up to $10,000,000.

     “Contingent Obligation” is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (a) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under the guarantee or other support arrangement.

     “Copyrights” are all copyright rights, applications or registrations and
like protections in each work or authorship or derivative work, whether
published or not (whether or not it is a trade secret) now or later existing,
created, acquired or held.

     “Credit Extension” is each Advance, Letter of Credit, Term Loan Advance or
any other extension of credit by Lenders for Borrowers’ benefit.

     “Current Liabilities” are the aggregate amount of Borrowers’ Total
Liabilities which mature within one (1) year.

     “Deferred Maintenance Revenue” is all amounts received in advance of
performance under maintenance contracts and not yet recognized as revenue.

     “Effective Date” is the date that the last Lender executes this Agreement,
as evidenced by the date below its signature block on the signature page of this
Agreement.

     “Eligible Accounts” are Accounts in the ordinary course of a Borrower’s
business that meet all such Borrower’s representations and warranties in
Section 5.2; but SVB may change eligibility standards by giving

17



--------------------------------------------------------------------------------



 



Borrowers 30 days prior written notice. Unless SVB agrees otherwise in writing,
Eligible Accounts will not include:

     (a) Accounts that the account debtor has not paid within 90 days of invoice
date;

     (b) Accounts for an account debtor, 50% or more of whose Accounts have not
been paid within 90 days of invoice date;

     (c) Credit balances;

     (d) Accounts for an account debtor (other than IBM) whose total obligations
to Borrower and Affiliates exceed 25% of all Accounts and Accounts for IBM that
exceed 40% of all Accounts, but only to the extent of any such excess, unless
Agent approves in writing;

     (e) Accounts for which the account debtor does not have its principal place
of business in the United States except for Eligible Foreign Accounts;

     (f) Accounts for which the account debtor is a federal, state or local
government entity or any department, agency, or instrumentality except for
Accounts of the United States if the payee has assigned its payment rights to
SVB and the assignment has been acknowledged under the Assignment of Claims Act
of 1940 (31 U.S.C. 3727);

     (g) Accounts for which Borrowers owe the account debtor, but only up to the
amount owed (sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts);

     (h) Accounts for demonstration or promotional equipment, or in which goods
are consigned, sales guaranteed, sale or return, sale on approval, bill and
hold, or other terms if account debtor’s payment may be conditional;

     (i) Accounts for which the account debtor is a Borrower’s Affiliate,
officer, employee, or agent;

     (j) Accounts in which the account debtor disputes liability or makes any
claim and SVB believes there may be a basis for dispute (but only up to the
disputed or claimed amount), or if the Account Debtor is subject to an
Insolvency Proceeding, or becomes insolvent, or goes out of business;

     (k) Accounts for which the account debtor paid using a credit card; and

     (l) Accounts for which SVB reasonably determines collection to be doubtful.

     “Eligible Foreign Accounts” are Accounts for which the account debtor does
not have its principal place of business in the United States but are:
(a) covered by credit insurance satisfactory to SVB, less any deductible; or
(b) supported by letter(s) of credit acceptable to SVB; (c) that SVB approves in
writing, or (d) Accounts for which the principal place of business of the
account debtor is Canada and the aggregate amount of such Accounts does not
exceed $400,000.

     “ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

     “Funding Date” is any date on which an Term Loan Advance is made to or on
account of Borrower.

     “GAAP” is generally accepted accounting principles.

     “Indebtedness” is (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and
(d) Contingent Obligations.

18



--------------------------------------------------------------------------------



 



     “Insolvency Proceeding” is any proceeding by or against any Person under
the United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

     “Intellectual Property” is:

     (a) Copyrights, Trademarks, Patents, and Mask Works including amendments,
renewals, extensions, and all licenses or other rights to use and all license
fees and royalties from the use;

     (b) Any trade secrets and any Intellectual Property rights in computer
software and computer software products now or later existing, created, acquired
or held;

     (c) All design rights which may be available to a Borrower now or later
created, acquired or held;

     (d) Any claims for damages (past, present or future) for infringement of
any of the rights above, with the right, but not the obligation, to sue and
collect damages for use or infringement of the intellectual property rights
above; and

     (e) All proceeds and products of the foregoing, including all insurance,
indemnity or warranty payments.

     “Inventory” is present and future inventory in which a Borrower has any
interest, including merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or later owned by or in the custody or possession, actual or
constructive, of Borrower, including inventory temporarily out of its custody or
possession or in transit and including returns on any accounts or other proceeds
(including insurance proceeds) from the sale or disposition of any of the
foregoing and any documents of title.

     “Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

     “Letter of Credit” and “Letters of Credit” are defined in Section 2.1.2.

     “Lien” is a mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

     “Loan Documents” are, collectively, this Agreement, any note, or notes
executed by Borrowers, and any other present or future agreement between
Borrowers and/or for the benefit of Agent or Lenders in connection with this
Agreement, all as amended, extended or restated.

     “Material Adverse Change” is defined in Section 8.3.

     “Mask Works” are all mask works or similar rights available for the
protection of semiconductor chips, now owned or later acquired.

     “Maximum Lawful Rate” is the maximum rate of interest and the term “Maximum
Lawful Amount” means the maximum amount of interest that is permissible under
applicable state or federal laws for the type of loan evidenced by the Loan
Documents. If the Maximum Lawful Rate is increased by statute or other
governmental action after the Effective Date, then the new Maximum Lawful Rate
will be applicable to the payments from the effective date of the rate change,
unless otherwise prohibited by law.

     “Net Income” means for any period, such Person’s after-tax net income for
such period on a consolidated basis, as determined in accordance with GAAP.

19



--------------------------------------------------------------------------------



 



     “Obligations” are all debts, principal, interest, Bank Expenses and other
amounts Borrowers owe Lenders now or later, including Letters of Credit and
including interest accruing after Insolvency Proceedings begin and debts,
liabilities, or obligations of Borrowers assigned to any Lender.

     “Patents” are patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.

     “Payment/Advance Form” is defined in Section 2.1.1.

     “Permitted Acquisition” means an acquisition of all or substantially all of
the capital stock or property of another Person, as permitted by Section 7.3 of
this Agreement.

     “Permitted Acquisition Date” means the date of any Permitted Acquisition
for which a Term Loan Advance is made

     “Permitted Indebtedness” is:

     (a) Borrowers’ indebtedness to Lenders under this Agreement or the Loan
Documents;

     (b) Indebtedness existing on the Effective Date and shown on the Schedule;

     (c) Subordinated Debt, including in connection with an acquisition;

     (d) Indebtedness to trade creditors incurred in the ordinary course of
business; and

     (e) Indebtedness secured by Permitted Liens.

     “Permitted Investments” are:

     (a) Investments shown on the Schedule and existing on the Effective Date;
and

     (b) marketable direct obligations issued or unconditionally guaranteed by
the United States or its agency or any State maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 1 year after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., and (iii) SVB’s certificates of deposit
issued maturing no more than 1 year after issue.

     “Permitted Liens” are:

     (a) Liens existing on the Effective Date and shown on the Schedule or
arising under this Agreement or other Loan Documents;

     (b) Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which a
Borrower maintains adequate reserves on its Books, if they have no priority over
any of Lenders’ security interests;

     (c) Purchase money Liens (i) on Equipment acquired or held by a Borrower or
its Subsidiaries incurred for financing the acquisition of the Equipment, or
(ii) existing on equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the equipment;

     (d) Leases or subleases and licenses or sublicenses granted in the ordinary
course of a Borrower’s business, if the leases, subleases, licenses and
sublicenses permit granting Lenders a security interest;

20



--------------------------------------------------------------------------------



 



     (e) Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.

     “Person” is any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

     “Pro Forma Adjustments” means upward adjustments to Net Income made to
reflect (a) an amount equal to the actual cost savings, retroactively applied to
the beginning of the fiscal year of Borrower occurring prior to the Permitted
Acquisition Date, of any operating expense that has been permanently eliminated
prior to the Acquisition Covenant Date, and (b) other demonstrable adjustments,
each as submitted in writing to, and approved by, Agent, in Agent’s reasonable
discretion.

     “Prime Rate” is SVB’s most recently announced “prime rate,” even if it is
not SVB’s lowest rate.

     “Quick Assets” is, on any date, the Borrowers’ consolidated, unrestricted
cash, cash equivalents, net billed accounts receivable and investments with
maturities of less than 12 months determined according to GAAP.

     “Repayment Period” as to each Term Loan Advance, the period from the
Funding Date of such Term Loan Advance to the Term Loan Maturity Date.

     “Responsible Officer” means any of the Chief Executive Officer, the
President, the Chief Financial Officer and the Controller of Borrower.

     “Revolving Maturity Date” is June 3, 2008, which such date is the third
anniversary of the Effective Date.

     “Schedule” is any attached schedule of exceptions.

     “Subordinated Debt” is debt incurred by a Borrower subordinated to such
Borrower’s indebtedness owed to Lenders and which is reflected in a written
agreement in a manner and form acceptable to Lenders and approved by Lenders in
writing.

     “Subsidiary” is for any Person, a joint venture, or any other business
entity of which more than 50% of the voting stock or other equity interests is
owned or controlled, directly or indirectly, by the Person or one or more
Affiliates of the Person.

     “Tangible Net Worth” is, on any date, the consolidated total assets of
Borrowers and their Subsidiaries minus, (a) any amounts attributable to
(i) goodwill, (ii) intangible items such as unamortized debt discount and
expense, Patents, trade and service marks and names, Copyrights and research and
development expenses except prepaid expenses, and (iii) reserves not already
deducted from assets, and (b) Total Liabilities.

     “Term Loan Advance” has the meaning set forth in Section 2.1.3(a).

     “Term Loan Commitment Termination Date” is July 3, 2006.

     “Term Loan Fee” has the meaning set forth Section 2.4(d).

     “Term Loan Maturity Date” is, with respect to each Term Loan Advance,
July 3, 2009, or, if earlier, the date of acceleration of such Term Loan Advance
by Agent following an Event of Default.

21



--------------------------------------------------------------------------------



 



     “Total Acquisition Cost” means the total cost of any Permitted Acquisition,
including all direct and indirect costs associated with such Permitted
Acquisition.

     “Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrowers’ consolidated balance sheet, including
all Indebtedness and Subordinated Debt.

     “Trademarks” are trademark and service mark rights, registered or not,
applications to register and registrations and like protections, and the entire
goodwill of the business of Assignor connected with the trademarks.

     “Unbilled Eligible Accounts” are Accounts in the ordinary course of a
Borrower’s business that meet all of such Borrower’s representations and
warranties in Section 5.2 with regard to Accounts but that have not yet been
invoiced and which such invoice will be delivered to such account debtor within
thirty (30) days.

     THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

22



--------------------------------------------------------------------------------



 



                      BORROWER:   LENDERS
 
                    PERFICIENT, INC.   KEYBANK NATIONAL ASSOCIATION MARKETS
MARKETS
                     
By:
          By:        

          Name:       Name:    

                  Its:       Its:    

                          Date:    

                   
 
                    PERFICIENT GENISYS, INC.   SILICON VALLEY BANK
 
                   
By:
          By:        

          Name:       Name:    

                    Its:       Its:    

                          Date:    

                   
 
                    PERFICIENT CANADA CORP.            
 
                   
By:
                   

          Name:                

                    Its:                

                        AGENT
 
                    PERFICIENT MERITAGE, INC.   SILICON VALLEY BANK
 
                   
By:
          By:        

          Name:       Name:    

                    Its:       Its:    

           
 
                    PERFICIENT ZETTAWORKS, INC.            
 
                   
By:
                   

          Name:                

                    Its:                

           

23